Oo CO SS BD CA BR WY Ye

Nw Dw NH KC KH KL KR PO RRR Rm ee ee ee ee
oo YN DN UM FF WwW NY K|§ CFS OBO HO ND DO DA BP WO LPH K& |

 

 

Case 2:21-cv-03171 Document1 Filed 04/13/21 Page 1iof10 Page ID#:1

Joseph S, Farzam, SBN 210817
JOSEPH FARZAM LAW FIRM
A Professional Law Corporation
11766 Wilshire Blvd., Suite 280
Los Angeles, California 90025
Telephone: (310) 226-6890

Fax: (310) 226-6891

Nicole Labmani, Esq. SBN 278182
LAHMANI LAW, APC

1539 E. Fourth Street

Santa Ana, CA 92701

Telephone: (949) 202-1111

Fax: (855) 700-0529

Attorneys for David Miner

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

David Miner,

Plaintiff,

VS.

County of Orange, Orange County Sheriff's
Department, and Does 1 to 100

Defendants

Newer” ame” emer” Nee” ree” ree” “ee ne ee” Se” nae one one ee! Yo! Song get eget! Noman ena mat

 

1.

2.
3.

Case No.:

COMPLAINT

VIOLATION OF THE FIFTH,
EIGHTH AND FOURTEENTH
AMENDMENT TO THE UNITED
STATES CONSTITUTION CIVIL
RIGHTS PURSUANT TO 42 USC
§1983 AND DELIBERATE
INDIFFERENCE TO DANGER TO
INMATES, FAILURE TO
REASONABLY INTERVENE AND
PROTECT INMATES OF PRISON
FROM INJURY, RETALIATION,
EXCESSIVE FORCE

VIOLATION OF CIVIL RIGHTS
PURSUANT TO 42 U.S.C. § 1983
NEGLIGENCE

Plaintiff David Miner (hereinafter “Plaintiff’), for causes of action against Defendants,

and each of them, alleges as follows:

COMPLAINT

-1-

 
o So NIN HD OT FP WD NY FR

NY NYO NH NH NO WP WN NHN KCN Ree ee Re ee ee
oO SN Dn OHO FF WD NY K& GF OO CO DIT DB WH BR WHO NH KF CO

 

 

Case 2:21-cv-03171 Document1 Filed 04/13/21 Page 2o0f10 Page ID #:2

INTRODUCTION

This civil rights action seeks compensatory and punitive damages from Defendants for
violation of various rights under the United States Constitution in connection with the unlawful
assault of the Plaintiff on March 9, 2020.

PARTIES

1. Plaintiff David Miner, an individual, is, and at all times mentioned herein, was a
citizen of the United States of America, born September 5, 1970, residing in the City of Stanton
in the County of Orange, State of California.

2. Plaintiff David Miner, an individual, at all times mentioned herein, was an inmate
incarcerated at Theo Lacy Jail located at 501 City Drive South Orange, CA 92868 operated,
managed, and controlled by the Orange County Sheriff's Department and The County of Orange.

3. Defendant Orange County Sheriff's Department is, and at all times mentioned
herein, was, a government agency acting under the exclusive authority, jurisdiction, and
command of the County of Orange, responsible for the operation of Orange County, California
state corrections, rehabilitation, probation, parole systems, and the operation and management of
Orange County jail systems, including, but not limited to the enforcement, investigation,
supervision, and monitoring of county inmates.

4, Defendant County of Orange is, and at all times mentioned herein, was, a
government agency acting under the exclusive authority, jurisdiction, and command of the
county of Orange, responsible for the operation of Orange County, California state corrections,
rehabilitation, probation, parole systems, and the operation and management of Orange County
jail systems, including, but not limited to the enforcement, investigation, supervision, and
monitoring of county inmates.

5. The true names or capacities, whether individual, associate, corporate, or
otherwise of those Defendants sued herein as Does 1-100, inclusive, and each of them, are
unknown to Plaintiff, who therefore sues said Doe Defendants by such fictitious names.
Plaintiffs will seek leave of the Court to amend this complaint to show such true names and

capacities when he has ascertained the same. Plaintiff is informed and believes, and based

-2-
COMPLAINT

 
So Oo SN DBD DA FF WH YN

Ny NO NO Bw HN BP BD KR RR Re ee ee me
oO 4A DBD vA FF WO NY KH& DBD OO CO DQ HD wn BR W NH KF OO

 

 

Case 2:21-cv-03171 Document1 Filed 04/13/21 Page 3o0f10 Page ID#:3

thereon alleges, that each of the Doe Defendants is in some manner responsible for the actions or
events described herein.

6. Plaintiff is informed and believes, and thereon alleges, that all Defendants were
the principals, employers, joint venturers, co-conspirators, alter egos, alternate entities,
employees, contractors, servants and/or agents of each other Defendant and that each and every
act, failure to act, or omission alleged to have been performed by any one Defendant, was done
with the authority, permission, or knowledge of each of the other Defendants, or alternatively,
that each act, failure to act, or omission alleged to be attributable to any Defendant herein was
ratified by each of the remaining Defendants. All delegations, acts, failures to act, omissions of
Defendants, and each of them, were done within the course and scope of employment or
contractual relationship. Based on such, Defendants, and each of them, are directly or vicariously
liable for the acts and omissions of all other Defendants under respondeat superior or any other
applicable legal theory.

7. Defendant County of Orange and Orange County Sheriff's Department, and Does
1 through 100, inclusive, will at times be collectively referred to herein as “Defendants.”

JURISDICTION

8. Plaintiff repeats and re-alleges each and every allegation contained in Paragraphs 1
through 7 above and incorporates the same herein by reference as though set forth in full.

9. This Court has original jurisdiction pursuant to 28 U.S.C. §§ 1331 and
1343(a)(3)-(4) because Plaintiff asserts claims arising under the laws of the United States
including 42 U.S.C §1983 and the Eighth Amendment of the United States Constitution. This
Court has supplemental jurisdiction over Plaintiff's claims arising under state law pursuant to 28
U.S.C. § 1367(a), because those claims are so related to the federal claims that they form part of
the same case or controversy under Article III of the United States Constitution.

10. Venue is proper in this Court under 28 U.S.C. §1391(b) because
Defendants reside in this district and all incidents, events, and occurrences giving rise to this

action occurred in this district.

-3-
COMPLAINT

 
o wea IN DBD AH BP WD NO

NO NO WN NH NHN WH NY NHN HN FR HF HR ee ee eee he hue
eo A Hn NH fF WO NY KY DT OBO GO aD DB HW HR WO NH KF OC

 

 

Case 2:21-cv-03171 Document1 Filed 04/13/21 Page 4of10 Page ID#:4

11. Plaintiff timely filed an administrative claim for money or damages against the
County of Orange on July 16, 2020, pursuant to California Government Code Section 910, which
requires the exhaustion of administrative relief prior to filing suit or bringing a cause of action
arising from a claim of personal injury.

12. The County of Orange and Government Claims Board Government Claims Program
thereafter denied Plaintiff's claim for injury, in writing, on October 13, 2020, thereby exhausting
the administrative relief requirement pursuant to California Government Code Section 910.
Plaintiff now timely brings suit accordingly.

SPECIFIC ALLEGATIONS

13. Plaintiff repeats and re-alleges each and every allegation contained in Paragraphs 1
through 12 above and incorporates the same herein by reference as though set forth in full.

14. At all times mentioned herein, Plaintiff was an incarcerated jail inmate at the Theo
Lacy Facility in Orange County, CA. Initially, Plaintiff was placed in protective custody as a
290”, otherwise known as crimes against persons involving sexual assault and crimes against
public decency and good morals.

15. On or about October 2019, Plaintiff was moved out of protective custody and to a
new cell.

16. Plaintiff paired with a cellmate, known as Prentiss Hill, who was incarcerated on
murder charges. Defendants had specific knowledge that Prentiss Hill was approximately 300
pounds and murdered a woman by beating her to death. Defendants had specific knowledge that
Plaintiff was incarcerated for a “290” charge.

17. At or near the time that Prentiss Hill and Plaintiff were paired together as
cellmates, Plaintiff learned that Prentiss Hill had just been released from protective custody for
fighting in the general population approximately two weeks prior.

18. On March 9, 2020, Plaintiffs cellmate, Prentiss Hill, perpetrated and carried out a
violent attack on Plaintiff. During the course of the violent attack, guards failed to stop,
intercede, or in any way prevent the attack from occurring. In fact, guards were nearby but did

not enter the dormitory areas to quell the attack. .At the time of the attack, Defendants were in

-4-
COMPLAINT

 
mo CO NSN HDB A BR WO NO &

BS NM HN BD HB ND DN BRD RR Rm ee ee ee ee oe
oa A Dn HW F&F WO NY KFK& DBD OO DW DY HA WHA B WO NY KY OC

Case 2:21-cv-03171 Document1 Filed 04/13/21 Page 5of10 Page ID#:5

the position and authority to lawfully intervene in and prevent the unjustified and unwarranted
use of force against Plaintiff by Defendants and to intervene and prevent the attack.

19. Plaintiff was unarmed and was an unwilling target of the violent attack. As a
result of this attack, Plaintiff suffered serious, life threatening, permanent injuries including but
not limited to multiple right rib fractures of the right 8", 9" and 10" ribs, fractures to the left
anterior 7th, 9 and 10" ribs, maxilary fracture right side, nasal bone fractures, subdural
hemorrhage, closed scapular fracture, left pneumothorax (collapsed lung) and injury to internal
organs.

20. Guards supervising the jail failed to intercede, prevent, or otherwise stop the violent
attack against Plaintiff. During the attack, Plaintiff suffered from the multiple injuries sustained,
and would consequently suffer scarring on his ribcage, scarring on his knees, scarring on his
back, and underwent a nose reconstruction, and suffered severe emotional distress as a result of
Defendants’ had specific knowledge of Plaintiff's charges and thereby his specific risk for attack
as well as his cell mate’s propensity for severe, physical violence. Defendants failed to protect
Plaintiff, failed to intervene, and engaged in retaliation against Plaintiff despite knowledge of
Plaintiff's specific risk for attack.

FIRST CAUSE OF ACTION
Violation of Civil Rights Pursuant to 42 USC § 1983 and of the Fifth, the Eighth and the
Fourteenth Amendment to the United States Constitution
(As to all Defendants and Does 1 through 100)

21. Plaintiff repeats and re-alleges each and every allegation contained in Paragraphs 1

through 20 above and incorporates the same herein by reference as though set forth in full.

22, At all times mentioned herein, Plaintiff was incarcerated in the Theo Lacy Facility

located in Orange, California.

23. Defendants owed Plaintiff a duty of care owed Plaintiff a duty of care under the
5%" gt and 14 Amendments of the U.S. Constitution to provide humane conditions of
confinement, including, but not limited to, protection from violence at the hand of other
prisoners. Defendants further owed Plaintiff a duty of care under the 5" 8" and 14" Amendment

of the U.S. Constitution not to subject Plaintiff to cruel and unusual punishment, and not violate

-5-

 

 

 

COMPLAINT

 
o Se IN BO OA FF YH Ne

NY MBO NO NO NO WO NH NHN NO KR HR ee ee Se ee ee ee ee ee
Oo SN HN A BP WO NY KH OD CGO Hw INQ HA WwW BP WH NH KH OC

 

 

Case 2:21-cv-03171 Document1 Filed 04/13/21 Page 6of10 Page ID #:6

his rights to due process by failing taking action and showing deliberate indifference to the
dangerous conditions of known violent inmates, to which they subjected Plaintiff, and violated
his right to a reasonably safe prison environment and did not attempt to safeguard inmates from
an impending attack.

24. Defendants at all times had specific knowledge that inmates of the Theo Lacy
Facility, and in particular Plaintiff who was incarcerated for a PC 290 charge and was placed in
protective custody, faced a substantial risk of imminent serious harm, in the form of violence.
This jail in particular houses those charged with the most offensive, dangerous crimes including
murder, and failed to take action to protect Plaintiff from other violent offenders in retaliation
against Plaintiff and in violation of his rights against cruel and unusual punishment.

25. Defendants, by reckless act or omission, disregarded the substantial risk of serious
harm to the jail inmates by failing to take reasonable measures to abate the impending harm.
Furthermore, Defendants took no reasonable measures to abate the impending harm or to ensure
the health and safety of the jail inmates, including that of present Plaintiff. Defendants
additionally failed to adequately protect or ensure the safety of its jail inmate, including that of
Plaintiff, and knew inmates such as Plaintiff could do nothing to protect themselves and had to
depend on Defendants. Defendants additionally failed to adequately protect or ensure the safety
of its prison inmates

26. As a direct and proximate result of Defendants’ knowledge of substantial risk of
serious harm to Plaintiff, Defendant’s retaliation against Plainif, and Defendants’ subsequent
failure to take reasonable measures to abate the impending harm or to ensure the health and
safety of its jail inmates, on March 9, 2020, when a violent attack by a Plaintiff's cell mate, a
man charged with murder for beating a woman to death, Plaintiff suffered serious bodily injury
at the hands of fellow jail inmate. Plaintiff suffered serious bodily injury at the hands of a fellow
prison inmate, when such harm could have been avoided and at the very least ameliorated.

27. Defendants exercised deliberate indifference and recklessness as a result of their
knowledge of the substantial risk of serious harm, in the form of physical violence as a result of

and subsequent failure to take reasonable measures to abate the impending serious harm. Such

deliberate indifference by Defendants shocks the conscience and violates the 5 8™ and 14

-6-
COMPLAINT

 
co OO ST DB vA B&B WN LPO KR

NO NO NHN KH NY YN DD DR NRO Re i ee
oo SIN NH OHO FP Ww NY KF OG Oo OHO HN DR WNW BR WH WH KF CO

 

 

Case 2:21-cv-03171 Document1 Filed 04/13/21 Page 7of10 Page ID#:7

Amendment of the U.S. Constitution, and is a breach Defendants’ duty to protect prisoners from
violence at hands of other prisoners. Such deliberate indifference further constitutes cruel and
unusual punishment, in further violation of Plaintiff's constitutional rights under the 5", 8 and

14" Amendment.

28. As a direct and proximate result of Defendants’ recklessness, breach of their duty of
care, and deliberate indifference, Plaintiff has suffered severe mental, emotional and physical
injuries, has endured great pain and suffering, and has been forced to incur, and will in the future
incur expenses, including, but not limited to, medical, psychological, psychiatric, hospital, loss
of future wages, and earning capacity, as well as legal expenses and fees.

29. Plaintiff is thereby entitled to general, special, and compensatory damages against all
Defendants in an amount to be proven at trial.

30. Defendants are not entitled to qualified immunity in that they could not
reasonably believe that their actions and omissions and doing nothing to prevent physical harm
by locking innocent, peaceful inmates with inmates known to be violent, were lawful. In fact,
they had to know that their actions and omissions were in grave violation of the Constitutional

rights of the inmates and Plaintiff.

SECOND CAUSE OF ACTION
Violation of Civil Rights Pursuant to 42 U.S.C. § 1983
(As to all Defendants and Does 1 through 100)

31. Plaintiff repeats and re-alleges each and every allegation contained in Paragraphs 1
through 30 above and incorporates the same herein by reference as though set forth in full.

32. At all times mentioned herein, Plaintiff was an incarcerated state jail inmate with the
Theo Lacy Facility located in Orange, California.

33. At all times relevant hereto, and at the time of Plaintiffs sustained Plaintiff has
suffered severe mental, emotional and physical injuries, and as a result has endured great pain
and suffering. Defendants owed a duty of care to all inmates

34. Furthermore, pursuant to 42 U.S.C. § 1983, “Every person who, under the color
of any statute, ordinance, regulation, custom, or usage...subjects any citizen to the deprivation of
any rights, privileges, or immunities secured by the Constitution and laws, shall be liable to the

-7-
COMPLAINT

 
Oo Co NO OR HR WH LH eB

No NY NY NH NY YW KH KN NNO eRe Re Ree me
eo YA A BONDS F&F 5S © wm A AAR BH BS

 

 

Case 2:21-cv-03171 Document1 Filed 04/13/21 Page 8o0f10 Page ID #:8

party injured in an action of law...” Defendants’ deliberate indifference as a result of their
knowledge of the substantial risk of serious harm, in the form of physical violence as a result of
heightened knowledge of Plaintiff's cellmate propensity for physical violence, and subsequent
failure to take reasonable measures to abate the impending serious harm, shocks the conscience
and constitutes cruel and unusual punishment as both defined and proscribed by the Fifth, Eighth
and fourteenth Amendments to the Constitution of the United States of America. The deprivation
of Plaintiffs Fifth, Eighth and Fourteenth Amendments Constitutional rights by virtue of
Defendants’ conduct thereby imposes liability on the part of Defendants, for Plaintiff's injury in
the present action of law arising out of a violation under color of law of Plaintiff's civil rights
guaranteed under the United States Constitution.

35. Pursuant to 42 U.S.C. § 1983, Defendants’ failure to provide Plaintiff with adequate

housing and safety from harm, constitutes a deprivation of rights and privileges, for which
liability can be attributed to Defendants for Plaintiff's injury arising from the present civil rights
violation, of violation of the 5", 8 and 14" amendments

36. Furthermore, as a direct and proximate result of Defendants’ negligent and reckless
acts and omissions, Plaintiff has suffered severe mental, emotional and physical injuries, has
endured great pain and suffering, and has been forced to incur, and will in the future incur
expenses, including, but not limited to, medical, psychological, psychiatric, hospital, loss of
future wages, and earning capacity, as well as legal expenses and fees.

37. Plaintiff is thereby entitled to general, special, and compensatory damages against all
Defendants in an amount to be proven at trial.

THIRD CAUSE OF ACTION
NEGLIGENCE

38. Plaintiffs re-alleges each and every paragraph in this complaint as if fully set forth
herein.

39. At all times, each Defendant owed Plaintiffs the duty to act with due care in the
execution and enforcement of any right, law or legal obligation.

40. At all times, each Defendant owed Plaintiff the duty to act with reasonable care.

41. These general duties of reasonable care and due care owed to Plaintiff by all

-8-
COMPLAINT

 
eo FSF SN DA BP WD LPO Ke

NN NY NY YY NY PH LD DDO DO RR Rm ee ee ee eu ea ee
ao ND OH FF WD NHN KF DGD Oo Oo ND DH HW BR WO YB FY OO

 

 

Case 2:21-cv-03171 Document1 Filed 04/13/21 Page 9of10 Page ID #:9

Defendants include, but are not limited to the following specific obligations.

A.
B.

To refrain from using excessive and/or unreasonable force against Plaintiff;
To refrain from unreasonably creating the situation where force, including but not
limited to deadly force, is used;

To refrain from abusing their authority granted to them by law;

D. To use tactics and force appropriate for a person that has consumed alcohol;

To retrain from violating Plaintiffs’ rights guaranteed by the United States California
Constitution, as set forth above, and as otherwise protected by law;

Additionally, these general duties of reasonable care and due care owed to Plaintiffs
by Defendants City of Salinas, Chief McMillin and Does 1-10, include but are not
limited to the following specific obligations:

to properly and adequately hire, investigate, train, supervise, monitor, evaluate and
discipline their employees, agents, and/or law enforcement officers to ensure that
those employees/agents/officers act at all times in the public interest and in
conformance with the law;

to make, enforce, and at all times act in conformance with policies and customs that
are lawful and protective of individual rights, including plaintiffs’

to refrain from making, enforcing, and/or tolerating the wrongful policies and
customs set forth at paragraph 34, above.

Defendants, through their acts and omissions, breached each and every one of the
aforementioned duties owed to the Plaintiffs.

As a direct and proximate result of Defendants’ negligence, Plaintiffs sustained
injuries and damages, and against each and every Defendant. Plaintiff is entitled to
relief as set forth above, and punitive damages against Defendants Orange County
Sheriff's Department, The County of Orange, and Does 1-100 in their individual

capacities.

WHEREFORE, Plaintiff requests judgment as follows:

-9-
COMPLAINT

 
oC HN DOA BP WY YP Ke

NO NHN NY NY NY NY BD DB RR Re] ey ee ee ea eee
ao SN Dn HW FF Ww HY K-§ DOD OD DO HI DH A BB WD YH KF OC

 

 

Case 2:21-cv-03171 Document1 Filed 04/13/21 Page 10o0f10 Page ID #:10

A. For compensatory damages in excess of $75,000.00 in whatever other amount may be

proven at trial,

B. For punitive damages against the individual defendants in an

amount to be proven at trial;
C. For statutory damages;

D. For interest;

E. For reasonable attorneys’ fees, including litigation expenses;

F. For costs of suit; and

G. For such further other relief as the Court may deem just, proper,

and appropriate.

A Jury trial is hereby demanded.
Date: April 13, 2021

By:

-10-
COMPLAINT

 

Joseph S. Farzam, Esq.
Attorney for Plaintiff,
DAVID MINER

 
